Citation Nr: 0948726	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right inguinal 
hernia disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right pinky finger.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's claim for service connection 
for a right inguinal hernia disability; denied the Veteran's 
claims for service connection for a low back disability and 
an acquired psychiatric disorder, to include PTSD; and 
continued a noncompensable rating for a right little finger 
disability.  

In October 2009, the Veteran testified at a travel board 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.   

The issues of whether new and material evidence has been 
submitted to reopen the Veteran's claim for service 
connection for a right inguinal hernia disability, 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and entitlement to a compensable 
rating for a right little finger disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The Veteran's low back disability first manifested years 
after his separation from service and is not shown to be 
related to his period of active service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  While the 
Veteran had not been provided notice of the process by which 
initial disability ratings and effective dates are 
established, given that his claim for service connection was 
denied by the RO and is also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

The Veteran's service treatment records are negative for any 
complaints or treatment for a low back disability.  On 
separation examination in January 1972, the Veteran made no 
complaints regarding his low back, and his spine was found to 
have no abnormalities.  Since there were no recorded 
complaints of symptoms of a low back disability during 
approximately two years of service, and the Veteran's spine 
was found to be normal on examination at separation, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of symptoms of a 
low back disability is an October 1979 private medical report 
where the Veteran reported low back pain in the right 
quadrant.  A March 1986 VA medical report indicates that the 
Veteran was diagnosed with mild chronic lumbosacral strain.  
A January 2003 VA medical report shows that the Veteran 
received treatment for lower back pain.  At no time did any 
treating provider relate the Veteran's low back disability to 
his period of active service.  

During his October 2009 hearing, the Veteran asserted that he 
injured his back during service when he was bending down to 
lift and load machine guns that weighed approximately 100 
pounds.  The Veteran testified that after his back popped 
from loading the machine guns, he experienced pain that 
radiated down his low back.  He reported that he had first 
sought treatment for his low back pain with a back specialist 
within one year after discharge from service, and that the 
physician had diagnosed him with arthritis and a slipped disc 
in his back.  He stated that the physicians had recommended 
that he have back surgery, but he asserted that he had not 
yet had any back surgery.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current low back disability.  In addition, 
arthritis of the back (or any other back disability) was not 
diagnosed within one year of separation, so presumptive 
service connection for a low back disability is not 
warranted.  

The Veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to observe, 
such as back pain, but he is not competent to provide a 
medical diagnosis for any low back disability or to relate 
any low back disability medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's low back disability is in October 1979, 
approximately seven years after his separation from service.  
In view of the period of time without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's low back disability 
developed in service.  Therefore, the Board concludes that 
the low back disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
ORDER

Service connection for a low back disability is denied.  


REMAND

Unfortunately, a remand is required in this case as to the 
issues of whether new and material evidence has been 
submitted to reopen the Veteran's claim for service 
connection for a right inguinal hernia disability, 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and entitlement to a compensable 
rating for residuals of a fracture of the right pinky finger.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Regarding whether new and material evidence has been 
submitted to reopen the Veteran's claim for service 
connection for a right inguinal hernia disability, the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the Veteran should be so notified.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include PTSD, the 
Veteran stated that he experienced confusion and stress 
during his period of service when he served as an 
infantryman.  Post-service VA medical records dated from July 
1988 to June 2003 show that he has been diagnosed with and 
treated for paranoid schizophrenia.  An August 1988 Social 
Security Administration decision indicates that the Veteran 
was granted disability benefits for paranoid schizophrenia.  
Additionally, the Veteran filed a claim for service 
connection for PTSD in November 1994, which the RO denied in 
an August 1996 rating decision due to the lack of evidence of 
PTSD during service and the lack of a current diagnosis.  
While the claim for service connection for PTSD was finally 
adjudicated in August 1996, the Veteran attested at an 
October 2009 travel board hearing that he currently suffered 
from PTSD in addition to his paranoid schizophrenia.  
Therefore, in order to make an accurate assessment of the 
Veteran's entitlement to service connection for his acquired 
psychiatric disorder, to include PTSD, it is necessary to 
have a medical opinion based upon a thorough review of the 
record that determines whether any of the Veteran's acquired 
psychiatric disorders are related to his period of active 
service.  Because the Veteran is alleging other mental 
disorders in addition to paranoid schizophrenia, the 
examination needs to address whether any diagnosed mental 
disorder, other than paranoid schizophrenia, is related to 
service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The Board thus finds that 
an examination and opinion addressing the etiology of any 
psychiatric disorders is necessary in order to fairly decide 
the merits of the Veteran's claim.  

Regarding the Veteran's claim for a compensable rating for 
residuals of a fracture of the right pinky finger, the 
Veteran was last afforded a VA examination for his right 
little finger disability in August 2003.  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  The Veteran's last examination is somewhat 
remote, and he has asserted that his residuals of a fracture 
of the right pinky finger had worsened since the last 
examination.  Specifically, he alleges that he suffers from 
severe arthritic pain in the right little finger and numbness 
from the side of his right little finger up to the middle of 
his right arm.  

Because there may have been a significant change in the 
Veteran's condition, the Board finds that a new examination 
of the hand, thumb, and fingers is needed to fully and fairly 
evaluate the Veteran's claim for an increased rating.  Allday 
v. Brown, 7 Vet. App. 517 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies him of the evidence and 
information necessary to reopen the claim 
for service connection for a right 
inguinal hernia disability, (i.e., 
describes what new and material evidence 
is under the current standard); and 
(2) notifies him of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient in 
the prior denial (i.e., an opinion 
relating the Veteran's right inguinal 
hernia disability to his service, to an 
event or injury in service, or to a 
service-connected disability).

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine whether 
a diagnosis of PTSD is appropriate, and if 
so, whether PTSD or any other psychiatric 
disorder found is related to his period of 
active service.  The claims folder should 
be reviewed by the examiner and that 
review should be noted in the examination 
report.  Specifically the examiner should 
provide the following information:

(a)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  Please state whether 
or not each criterion for a diagnosis of 
PTSD pursuant to DSM-IV is met.  If so, 
please state whether it is at least as 
likely as not (50 percent probability or 
greater) that the PTSD is related to the 
Veteran's service.  In doing so, the 
examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
service medical records to provide a 
negative opinion).

(b)  If any psychiatric disorder other 
than PTSD is diagnosed, please state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any other psychiatric disorder is related 
to the Veteran's service.  In doing so, 
the examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and severity 
of his service-connected residuals of a 
fracture of the right pinky finger.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should note that review.  Specifically, 
the examiner should note any limitation of 
motion of the little finger, X-ray 
evidence of arthritis of the little 
finger, or any neurological abnormalities 
related to the right little finger 
disability.
  
The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


